1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     REGINALD FRANKLIN,                            Case No. 3:13-cv-00613-MMD-WGC

10                                 Petitioner,                        ORDER
             v.
11
      ROBERT LEGRAND, et al.,
12
                               Respondents.
13

14          Good cause appearing, Respondents’ unopposed motion for enlargement of time

15   (first request) (ECF No. 64) is granted. Respondents will have through April 5, 2019, to file

16   an answer to the first amended petition.

17          DATED THIS 21st day of February 2019.

18

19
                                                       MIRANDA M. DU
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
